Citation Nr: 1739114	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  15-34 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of left middle finger injury.  

2.  Entitlement to service connection for lumbar spondylosis.  

3.  Entitlement to service connection for residuals of malaria.  

4.  Entitlement to service connection for chronic sinusitis and allergic rhinitis.  

5.  Entitlement to service connection for residuals of infected heel blister.  

6.  Entitlement to service connection for residuals of sunburn to lips and nose.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1955 to April 1975.  

These matters come to the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has not had any chronic residuals of an isolated in-service left middle finger laceration or injury for any period on appeal.  

2.  Lumbar spondylosis did not have onset during active service or within one year of service discharge and is not otherwise etiologically related to active service.  

3.  The Veteran has not had any chronic residuals of in-service malaria for any period on appeal.  

4.  Chronic sinusitis and allergic rhinitis did not have their onset during active service and is not otherwise etiologically related to active service.  

5.  The Veteran has not had any chronic residuals of an isolated in-service infected heel blister for any period on appeal.  

6.  The Veteran has not had any chronic residuals of an isolated in-service sunburn to his lips and nose for any period on appeal.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of left middle finger injury have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

2.  The criteria for service connection for lumbar spondylosis have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

3.  The criteria for service connection for residuals of malaria have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

4.  The criteria for service connection for chronic sinusitis and allergic rhinitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

5.  The criteria for service connection for residuals of infected heel blister have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

6.  The criteria for service connection for residuals of sunburn to lips and nose have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process  

Neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

Regarding VA's duty to assist, to the extent that the August 2017 informal hearing presentation (IHP) asserts that the June 2012 VA examinations are inadequate due to the examiner's failure to properly consider the Veteran's lay reports, the Board disagrees.  As discussed herein, the examiner's opinions were based on thorough examination, appropriate diagnostic tests, and review of the Veteran's documented medical history and lay reports.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  


II.  Service Connection - Generally  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The U.S. Court of Appeals for Veterans Claims (Court) has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim." See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

For certain chronic disorders, including arthritis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be established for certain diseases, including malaria, as a result of tropical service, although not otherwise established as incurred in service, if manifested to a compensable degree within one year of separation from service or at time when standard accepted treatises indicate that the incubation period commenced during such service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307 (b), 3.309(b).  Notably, the resultant disorders or diseases originating because of therapy administered in connection with a tropical disease or as a preventative may also be service-connected.  38 C.F.R. § 3.307(b).  

Additionally, the Board has considered the presumptive provisions regarding service connection due to herbicide exposure based upon his confirmed active service in the Republic of Vietnam; however, none of the Veteran's claimed conditions apply.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

II.A.  Residuals, Left Middle Finger

The Veteran claims entitlement to service connection for residuals of a left middle finger laceration.  Following a review of the evidence, the Board finds that the preponderance of evidence weighs against the Veteran's claim.  

Service treatment records document a normal physical examination upon service enlistment in April 1955, without noted defects or diagnoses.  The Veteran was treated for a left middle finger laceration in January 1958; however, there was no subsequent or related treatment thereafter.  Notably, a December 1974 retirement physical examination was normal, without noted defects or diagnoses; a concurrent report of medical history documents the Veteran's history of malaria in 1965 without recurrence, complications, or sequelae, as well as the absence of any of the Veteran's other claimed conditions.  

Significantly, there is no probative evidence of a nexus between any current residuals of a left middle finger laceration and the Veteran's active service.  

Upon VA examination in June 2012, the Veteran reported an in-service laceration to his left middle finger, with current pain and tenderness at the wound site.  He further reported osteoarthritis in his hands, but denied current treated for a finger condition.  Following an examination, the VA examiner diagnosed a temporary in-service left middle finger laceration with no significant residuals and opined that the Veteran's claimed condition was less likely than not related to active service.  The examiner properly considered the Veteran's lay statements and personal verbal history, but noted that while service treatment records documented a left middle finger laceration in January 1958, there was a normal separation examination in December 1974 with no history of intercurrent finger or hand injury since separation.  Additionally, the examiner noted that the Veteran's current osteoarthritis of the hands and fingers was less likely than not related to active service, as its most likely etiology is the normal aging process.  The VA examiner's opinion is entitled to great probative weight as it was based upon a thorough examination and reviews of the claims file and the Veteran's lay history, and it is well-supported by a reasoned rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board has properly considered the lay evidence of record, including statements from the Veteran and his spouse, which are probative insofar as they report symptomatology capable of lay observation such as pain and tenderness, see Layno v. Brown, 6 Vet. App. 465 (1994); however, to the extent that the Veteran attempts to provide a nexus between current residuals of a left middle finger laceration, including pain and tenderness, and his active service, such statements are afforded lessened probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, to the extent that the lay reports of related symptoms since active service conflict with the additional evidence of record, including service treatment records and post-service treatment records, such statements are of lessened probative value.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

In conclusion, the Board finds that preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for residuals of a left middle finger laceration.  As the preponderance of the probative evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.B.  Lumbar Spondylosis

The Veteran next claims entitlement to service connection for lumbar spondylosis.  Following a review of the evidence, the Board finds that the preponderance of evidence weighs against the Veteran's claim.  

Service treatment records do not document any complaints, treatment, or diagnosis of a lumbar spine condition, including lumbar spondylosis.  Physical examinations upon service enlistment in April 1955 and retirement in December 1974 were normal, without related defects or diagnoses; additionally, the Veteran denied any related conditions in a retirement report of medical history.  

Additionally, there is no probative evidence that the Veteran's current lumbar spondylosis first manifested within one year of service discharge; therefore, the presumptive provisions for chronic arthritis are inapplicable.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.309.  

Similarly, there is no probative evidence of a nexus between the Veteran's current lumbar spondylosis and his active service.  

Upon VA examination in June 2012, the Veteran reported low back pain during active service in April 1958, with current arthritis in his back with required prescription medication.  The examiner diagnosed lumbar spondylosis, with degenerative disc disease (DDD) and degenerative joint disease (DJD), but opined that the Veteran's claimed condition was less likely than not related to active service.  The examiner considered the Veteran's lay history, but noted that it was inconsistent with service treatment records that failed to document complaints of back pain; additionally, the examiner noted that in-service x-rays of the Veteran's back were normal, with no history of DJD noted in post-service medical records until years after service discharge.  The examiner concluded that the most likely etiology of the Veteran's current back disease is the normal aging process, based upon a review of related medical literature, and no evidence of an in-service injury resulting in or causing a chronic lumbar spine condition.  

The VA examiner's opinion is entitled to great probative weight as it was based upon a thorough examination and reviews of the claims file and the Veteran's lay history, and it is well-supported by a reasoned rationale.  See Nieves-Rodriguez, 22 Vet. App. 295.  

The Board has properly considered the lay evidence of record, including statements from the Veteran and his spouse, which are probative insofar as they report symptomatology capable of lay observation, see Layno, 6 Vet. App. 465; however, to the extent that the Veteran attempts to provide a nexus between his current lumbar spondylosis and his active service, such statements are afforded lessened probative value.  See Jandreau, 492 F.3d at 1376-77.  Additionally, to the extent that the lay reports of related symptoms since active service conflict with the additional evidence of record, including service treatment records and post-service treatment records, such statements are of lessened probative value.  See Caluza, 7 Vet. App. at 506.  

In conclusion, the Board finds that preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for lumbar spondylosis.  As the preponderance of the probative evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49.  

II.C.  Residuals of Malaria

The Veteran next claims entitlement to service connection for residuals of malaria.  Following a review of the evidence, the Board finds that the preponderance of evidence weighs against the Veteran's claim.  

Service treatment records document that the Veteran was treated for in-service malaria while stationed in Ethiopia in December 1965; he was hospitalized for seven days and treated with quinine.  However, a December 1974 retirement physical examination was normal, without noted defects or diagnoses, and a concurrent report of medical history documents the Veteran's history of malaria in 1965 without recurrence, complications, or sequelae.  

Significantly, there is no probative evidence of a nexus between any current residuals of malaria and the Veteran's active service.  

While post-service VA treatment records from December 1996 document the Veteran's complaints of chills and fever for three to four months, as well as his prior history of malaria, the examining physician noted that he had no other symptoms, and the resulting assessment was a fever of unknown etiology.  

Upon VA examination in June 2012, the Veteran reported that he was treated for malaria during active service in 1965, with current symptoms of fever, chills, and fatigue approximately two to three times per year; however, he denied treatment for malaria since active service.  The examiner noted that the Veteran was treated for malaria during active service in 1965, without residuals or sequelae from the malarial infection, which included consideration of the Veteran's reported symptoms, which the examiner stated were non-specific for malaria.  Notably, current lab results, including a blood smear, did not indicate an ongoing malarial condition or residual of the in-service infection.  

As such, the June 2012 VA examination report is probative evidence which weighs against the Veteran's claim.  See Nieves-Rodriguez, supra.  To the extent that the June 2012 VA examination report inaccurately states that the Veteran's claimed condition was at least as likely as not incurred in or caused by the claimed in- service injury, event, or illness, the Board finds this to be apparent scrivener's error, as it directly conflicts with the examiner's other documented findings and conclusion that the Veteran did not have an ongoing malarial condition or residuals of his in-service infection.  

The Board has also considered the lay evidence of record, including statements from the Veteran and his spouse, which are probative insofar as they report symptomatology capable of lay observation, see Layno, supra; however, to the extent that the Veteran attempts to provide a nexus between his current symptoms including fever, chills, and fatigue, and his active service, such statements are afforded lessened probative value.  See Jandreau, supra.  Additionally, to the extent that the lay reports of related symptoms since active service conflict with the additional evidence of record, including service treatment records and post-service treatment records, such statements are of limited probative value.  See Caluza, supra.  

In conclusion, the Board finds that preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for lumbar spondylosis.  As the preponderance of the probative evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49.  

II.C.  Sinusitis/Rhinitis

The Veteran next claims entitlement to service connection for chronic sinusitis and allergic rhinitis.  Following a review of the evidence, the Board finds that the preponderance of evidence weighs against the Veteran's claim.  

Service treatment records do not document any complaints, treatment, or diagnosis of sinusitis or rhinitis.  Physical examinations upon service enlistment in April 1955 and retirement in December 1974 were normal, without related defects or diagnoses; additionally, the Veteran denied any related conditions in a retirement report of medical history.  

Post-service treatment records document current sinusitis and rhinitis; however, significantly, there is no probative evidence of a nexus between these conditions and the Veteran's active service.  

Upon VA examination in June 2012, the Veteran reported that he was originally treated for allergic rhinitis in about 1999, and private treatment records from September 2000 documented treatment for rhinitis.  Additionally, a current CT scan showed findings consistent with sinusitis.  However, the examiner ultimately opined that the Veteran's sinusitis and rhinitis were less likely than not related to active service, to include his presumed exposure to Agent Orange in Vietnam.  The examiner cited medical literature and noted that herbicide exposure has not been presumptively associated with an allergy condition; moreover, the Veteran's lay reports and post-service treatment records documented that the Veteran's condition had onset approximately 20 to 25 years after separation; therefore, it was less than likely that his current allergy condition is related to in-service herbicide exposure.  

The VA examiner's opinion is entitled to great probative weight as it was based upon a thorough examination and reviews of the claims file and the Veteran's lay history, and it is well-supported by a reasoned rationale.  See Nieves-Rodriguez, supra.  

The Board has properly considered the lay evidence of record, including statements from the Veteran and his spouse, which are probative insofar as they report symptomatology capable of lay observation, see Layno, supra; however, to the extent that the Veteran attempts to provide a nexus between his current lumbar spondylosis and his active service, such statements are afforded lessened probative value.  See Jandreau, supra.  

In conclusion, the Board finds that preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for chronic sinusitis and allergic rhinitis.  As the preponderance of the probative evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, supra.  

II.D.  Residuals, Infected Heel Blister

The Veteran next claims entitlement to service connection for residuals of an infected heel blister.  Following a review of the evidence, the Board finds that the preponderance of evidence weighs against the Veteran's claim.  

Service treatment records document that the Veteran was treated for an infected right heel blister in May 1955; however, a December 1974 retirement physical examination was normal, without noted defects or diagnoses, and a concurrent report of medical history does not document any related complaints.  

Significantly, there is no probative evidence of a nexus between any current residuals of an infected heel blister and the Veteran's active service.  

Upon VA examination in June 2012, the Veteran reported in-service treatment for an infected right heel blister in May 1955, in addition to a left heel condition, which the examiner noted was not documented in service treatment records or post-service treatment records.  The Veteran denied any intercurrent injury of the feet, history of foot surgery, or prescription orthotics.  The examiner diagnosed a temporary in-service infected foot blister, without residual, in addition to current hallux valgus and incidental bilateral calcaneal spurring, each of which were separate from the Veteran's claimed condition.  The examiner stated that there was no evidence of bone infection or osteomyelitis noted on x-rays, or lytic or blastic lesions in the medial heels at the site of the inservice blisters with infection to indicate an ongoing condition; additionally, the incidental findings of mild bilateral hallux valgus and minor calcaneal spurring were found to be more likely than not new and separate conditions related to the aging process.  As such, the examiner concluded that there were no residuals of the Veteran's in-service foot infection. 

As such, the June 2012 VA examination report is probative evidence which weighs against the Veteran's claim.  See Nieves-Rodriguez, supra.  To the extent that the June 2012 VA examination report inaccurately states that the Veteran's claimed condition was at least as likely as not incurred in or caused by the claimed in- service injury, event, or illness, the Board finds this to be apparent scrivener's error, as it directly conflicts with the examiner's other documented findings and conclusion that there were no residuals of the Veteran's in-service foot infection.  

The Board has also considered the lay evidence of record, including statements from the Veteran and his spouse, which are probative insofar as they report symptomatology capable of lay observation, see Layno, supra; however, to the extent that the Veteran attempts to provide a nexus between current claimed residuals of a heel infection and his active service, such statements are afforded lessened probative value.  See Jandreau, supra.  Additionally, to the extent that the lay reports of related symptoms since active service conflict with the additional evidence of record, including service treatment records and post-service treatment records, such statements are of limited probative value.  See Caluza, supra.  

In conclusion, the Board finds that preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for residuals of an infected heel blister.  As the preponderance of the probative evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49.  

II.E.  Residuals, Sunburn

Finally, the Veteran claims entitlement to service connection for residuals of sunburn to his lips and nose.  Following a review of the evidence, the Board finds that the preponderance of evidence weighs against the Veteran's claim.  

Service treatment records document that the Veteran was treated a sunburn on the lips in January 1968 in Vietnam; however, a subsequent December 1974 retirement physical examination was normal, without noted defects or diagnoses, and a concurrent report of medical history does not document any related complaints.  

Post-service private treatment records document a normal skin examination and findings in August 2005, and subsequent treatment for actinic keratosis of the forehead in 2010 and 2011, without such findings on the lips or nose.  

Significantly, there is no probative evidence of a nexus between any current residuals of sunburn to his lips and nose and the Veteran's active service.  

Upon VA examination in June 2012, the Veteran reported in-service treatment for sunburn on the lips in January 1968, with current symptoms of ongoing tenderness in the sun which required the use of sun block and Blistex.  The examiner noted that although service treatment records documented a sunburn to the Veteran's nose and lips, there were no residuals noted during a physical examination.  

As such, the June 2012 VA examination report is probative evidence which weighs against the Veteran's claim.  See Nieves-Rodriguez, supra.  To the extent that the June 2012 VA examination report inaccurately states that the Veteran's claimed condition was at least as likely as not incurred in or caused by the claimed in- service injury, event, or illness, the Board finds this to be apparent scrivener's error, as it directly conflicts with the examiner's other documented findings and conclusion that there were no residuals of the Veteran's in-service sunburn.  

The Board has also considered the lay evidence of record, including statements from the Veteran and his spouse, which are probative insofar as they report symptomatology capable of lay observation, see Layno, supra; however, to the extent that the Veteran attempts to provide a nexus between current claimed residuals of a sunburn and his active service, such statements are afforded lessened probative value.  See Jandreau, supra.  Additionally, to the extent that the lay reports of related symptoms since active service conflict with the additional evidence of record, including service treatment records and post-service treatment records, such statements are of lessened probative value.  See Caluza, supra.  

In conclusion, the Board finds that preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for residuals of sunburn to his lips and nose.  As the preponderance of the probative evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, supra.  


ORDER

Service connection for residuals of left middle finger injury is denied.  

Service connection for lumbar spondylosis is denied.  

Service connection for residuals of malaria is denied.  

Service connection for chronic sinusitis and allergic rhinitis is denied.  

Service connection for residuals of infected heel blister is denied.  

Service connection for residuals of sunburn to lips and nose is denied.  




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


